Case 2:18-cv-00816-SPC-MRM Document 126 Filed 03/06/20 Page 1 of 2 PageID 1219



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 BAMIDELE AIYEKUSIBE, MISCHELE
 HIGGINSON and SHANTAL BROWN-
 WINN, individually and on behalf of all
 others similarly situated

                 Plaintiffs,

 v.                                                          Case No.: 2:18-cv-816-FtM-38MRM

 THE HERTZ CORPORATION and
 DTG OPERATIONS, INC.,

                 Defendants.
                                                  /

                                                 ORDER1

         Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

 Recommendation (“R&R”). (Doc. 122). Judge McCoy recommends denying Plaintiffs’

 motion to toll the statute of limitations. Neither party objected, and the matter is ripe.

         A district judge “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.”                    28 U.S.C. § 636(b)(1); see also

 Williams v. Wainwright, 681 F.2d 732, 732 (11th Cir. 1982). Without a specific objection,

 the judge need not review factual findings de novo. 28 U.S.C. § 636(b)(1); see also

 Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993). But the district court reviews

 legal conclusions de novo, even without an objection. Cooper-Houston v. S. Ry., 37 F.3d

 603, 604 (11th Cir. 1994).




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:18-cv-00816-SPC-MRM Document 126 Filed 03/06/20 Page 2 of 2 PageID 1220



       After a careful, complete, and independent examination of the file, the Court

 accepts and adopts Judge McCoy’s R&R in full.

       Accordingly, it is now

       ORDERED:

       1. The Report and Recommendation (Doc. 122) is ACCEPTED and ADOPTED.

       2. Plaintiffs’ Renewed Motion for Equitable Tolling of Statute of Limitations (Doc.

           113) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 6th day of March, 2020.




 Copies: All Parties of Record




                                            2
